Citation Nr: 0706698	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-36 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
degenerative disc disease, L3-4, L4-5, status post 
laminectomy (residuals of a back injury).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  That 
decision denied the claim to reopen the issue of entitlement 
to service connection for residuals of a back injury.

The veteran testified before a hearing chaired by a Decision 
Review Officer at the RO in September 2006.


FINDINGS OF FACT

1.  In a June 1972 rating decision, entitlement to service 
connection for residuals of a back injury was denied, and the 
veteran did not appeal.

2.  Evidence received since the June 1972 RO denial is not so 
significant that it raises a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for residuals of a back injury.


CONCLUSION OF LAW

New and material evidence not having been submitted, the 
claim of entitlement to service connection for residuals of a 
back injury is not reopened.  38 U.S.C.A. § 5108 (West 2002 
and Supp. 2006); 38 C.F.R. § 3.156 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2006), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a) (West 2002), VA has a duty to notify the 
claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., evidence of veteran 
status; new and material evidence sufficient to reopen a 
claim of entitlement to service connection; existence of a 
current disability; evidence of a nexus between service and 
the disability; the degree of disability; and the effective 
date of any disability benefits.  The veteran must also be 
notified to submit all evidence in his possession, what 
specific evidence he is to provide, and what evidence VA will 
attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. (West 2002). 

In light of the decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held that the legislative intent of 38 U.S.C.A. 
§ 5103 (West 2002 and Supp. 2006) was to provide claimants a 
meaningful opportunity to participate in the adjudication of 
claims, either the rating decision at issue or the subsequent 
statement of the case (SOC) should refer to the prior final 
rating decision.  The United States Court of Appeals for 
Veterans Claims (Court) held in Kent that in a claim to 
reopen it is vital to explain with particularity what 
specific evidence would constitute new and material evidence 
in the context of the prior final rating decision.  Id.

In the June 1972 rating decision, the veteran was notified he 
had been denied service connection because there is no 
evidence of any back injuries in service.  The veteran was 
provided notice of this finding in June 1972 correspondence.  


In January 2005 VCAA correspondence, VA notified the veteran 
of the need to submit new and material evidence, and gave 
pertinent notice describing what evidence was necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Subsequently, the veteran had an 
opportunity to respond.  The claim was readjudicated in the 
March 2005 rating decision.  In sum, the RO considered the 
bases for the June 1972 denial and gave the veteran, prior to 
the rating decision at issue, a specifically tailored notice 
addressing that decision.  Accordingly, further development 
along these lines is not required.  Therefore, no additional 
VA development is required to satisfy the statutory duty to 
assist the veteran and provide him appropriate notice.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Further, there is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice provided in January 2005 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a) to include any failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal.   The failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal is harmless 
because the evidence preponderates against appellant's claim 
to reopen for service connection, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.   Simply put, there is no evidence of any 
VA error in notifying the appellant that reasonably affects 
the fairness of this adjudication.  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records and pertinent post-service treatment records have 
been procured, and there remains no pertinent evidence which 
is not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claim, and VA has fulfilled its duties under the VCAA.


Claim to Reopen for Residuals of a Back Injury

The veteran contends that his residuals of a back injury are 
due to military service.  In a June 1972 RO decision, service 
connection was denied for residuals of a back injury.  The 
Board agrees with the RO's March 2005 rating decision that 
new and material evidence has not been presented or secured 
for the claim.

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  

Evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence is 
evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the RO's June 1972 decision.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Evidence available in June 1972 consisted of service medical 
records, as well as post-service private treatment records 
that commence in September 1970.    The veteran's service 
medical records are devoid of complaints, treatment, 
findings, or diagnoses related to a back injury.  Pertinent 
evidence of record following discharge from active duty in 
February 1953 only begins in September 1970, with treatment 
records from the Cooper Hospital in Camden, New Jersey, that 
document the veteran's current back troubles, specifically, 
his herniated disc at L4-5 that appears to have resulted from 
a contemporaneous workplace injury.  

Evidence received since the June 1972 RO denial consists 
solely of documentation dated in 2003 that the veteran 
currently suffers from lumbar spinal stenosis and that he 
underwent a lumbar laminectomy L3-4, L4-5, in August 2003.  
As this evidence continues to show the existence of a current 
disorder, a fact previously established, it duplicates the 
evidence that was of record at the time of the previous 
denial.  The record remains devoid of evidence of a nexus, or 
link, between military service and the claimed condition.

The newly acquired evidence supplied to the RO in furtherance 
of the claim to reopen still reveals no competent evidence of 
residuals of a back injury which are related to service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there). 
 Accordingly, the newly received evidence proves nothing that 
was not previously shown, i.e., the veteran has residuals of 
a back injury he believes are service-connected without a 
medical opinion that any back injury was incurred during 
military service. This is not new evidence within the context 
of 38 C.F.R. § 3.156.  

The claim is denied.

In reaching this decision the Board did not overlook the 
statements offered by the veteran and his representative.  
While lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the etiology of any 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, these statements are not probative.

Finally, since the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit of the doubt doctrine 
is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).




ORDER

The application to reopen a claim of entitlement to service 
connection for residuals of a back injury is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


